Title: To George Washington from Joseph Reed, 1 May 1779
From: Reed, Joseph
To: Washington, George



Dear Sir
Philadelphia May 1. 1779

I received your Favour of the 27th April this Afternoon, & the Council having adjourned to Monday, when it will be laid before them, & an official Answer given; I could not rest satisfied without immediately in a private Way, endeavoring to remove some of those Impressions which seem to have been made from a Misconception of our last, different from what I am confident was intended. It would be too tedious & irksome to trouble you with a Repitition of the Complaints which have poured in upon us from the Frontiers, ever since the Indians have begun their Depredations; our Letters from thence are full of them, with pathetick Apprehensions that they are neglected by Government. We have endeavoured to remove them, & have at all Times held forth Assurances, & endeavoured to convince them that all Attention was paid to them consistent with the general Safety; but your Excelly must know from Experience how difficult it is, to draw the Eyes of People from their own immediate Danger, to distant & general Objects. As you generally read the News Papers you will see in one of the 24th ult., some very strong Insinuations & very unjust ones: but I only mention this as a Specemin of what we have had laid before us. I wrote the Peice signed the Pennsylvanian in Amer. on the 29th, & it is the first anonymous Peice I have ⟨wrote⟩ in the News Papers since the 1s. December last. When we therefore address’d your Excelly, I am confident nothing farther was intended than to disclose the Anxiety & Sentiments of those People; that being apprized of them, they might be counteracted & removed as much as possible. When all the continental Troops except Hartlys small Regiment were last Year drawn off on one Side, to carry on the Expedition agst Fort Pitt, & on the other to the Mohawk River by which the extended Frontier of Pennsylvania was necessarily exposed tho’ a Procedure sufficiently justified to all acquainted with real Circumstances & Intentions, yet I think your Excelly will be of Opinion with me, that to those unacquainted with these Circumstances, it had an Appearance of Hardship: & it left an unfavourable Effect, which we have steadily endeavoured to remove, as all our Letters will demonstrate: and knowing the Candour with which you receive all kinds of Information, we thought it would be more agreeable & useful to mention it in a private Letter, than that any of this Spirit should appear in publick. If we have judged wrong & given you a Moments Pain; I do assure you it will give us lasting Concern as I am authorized to say, that it is impossible for any human Being to possess more ent[i]rely the Confidence of a publick Body, than you do of ours, both Council & Assembly. I have endeavoured to learn the Author of the Peice alluded to above but without Success, farther than that it was transmitted from the Frontiers to the Press. My own Sentimts so far as they have any Influences, are fully contained in the Answer—& as I have in this Instance broke thro’ a Rule I had laid down of not writing in the Papers, I shall counteract in the same Manner any future Publications. I inclose you Copies of two Letters received this Day—we receive the like every Week, only many of them contain freer Sentiments than Col. Hunter’s, who being a great Partizan of present Government sees our Conduct thro’ a favourable Medium. With this Explanation therefore I hope our Letter will be taken, as giving Information & expressing our Desires, not intimating Doubts or Distrusts which we do not harbour. For this we cannot help causeless Complaints, we should wish to give as little Colour to them as possible. I believe the Train in which Gen. Arnolds Affair is put will be quite acceptable, & Colo. Fitzgerald having accidentally come to Town since our Letter, we shall by that Means save considerable Time. One of the Gentlemen gone to Carolina, having wrote a Letter at Darby to Gen. Arnold which the Messenger lost on the Road, it was brought to me open, from this it appears pretty probable that they are designedly absent, & if so, it will be vain to delay on their Account, as it is not likely they would obey any Summons within a reasonable Time. Having informed Congress previous to their Departure, & requested they might be detained for Examination, we have done all in our Power. If the Tryal cannot be completed without their Testimony, it is probable the Court may adjourn it—We have nothing in View but publick Justice. But there appears such a Connection between their Knowledge of sundry Facts, & the Testimony we are possessed of, that I doubt whether their Attendance will not be found necessary in the Sequel. The Proposition of the Court Martial came from us, by which we gave the fullest Proof of our Confidence in the Gentlemen of the Army—We were desirous that all the Points might go to that Tribunal, but Congress thought otherwise, & selected such as they thought proper. I do not know an Officer of whose Impartiality I could have a Doubt, except Ld Stirling, who (from his Connections with Mr Deane to whom we are indebted for much of the Trouble which has arose on this Occasion) may be prepossess’d—If there are Officers enough without, it would be most satisfactory to avoid a single Character thus circumstanced. As the Matter now stands, I think upon 3 Weeks Notice at any Time of the precise Day, the Tryal may be proceeded on. I profess I am at a Loss how we shall proceed, where the Witnesses are unwillg to attend—Congress have declined exercising any compulsory Power over their Officers on the Occasion; & there is no Process of civil Law to compel an Attendance on a military Court & especially out of the State; nor is there any Power to oblige a Witness to submit to Examination out of Court. However I do not know that farther Time will remedy these Evils so that we must proceed under them. The Tryal here or in the Neighbourhood of this City would have obviated them in a Degree; but that I am perswaded would be incompatible with the publick Service, & is not to be desired, or expected. Some Persons here have affected to treat the using publick Waggons for private Uses as a triffli[n]g, & inconsiderable Matter—least the same Idea might be propagated at Camp, we thought it necessary to mention that it is thought of high Consequence in this State, & that a contrary Sentiment inadverten[t]ly & hastily adopted would be attended with very injurious Consequences to the publick. I believe nothing farther was meant.
I am much obliged to you for your Sentiments as to the People of Bermudas, they have settled mine which I acknowledge were fluctuati[n]g between the Hardship of Refusal, & the Danger of Concession. What you have suggested appears to me quite decisive & unanswerable. Since my last there have been three more Applications of the like Kind from the same Quarter. Our Coasts are now pretty clear, & Vessels arrivi[n]g but I am sorry to say with little Effect on Prices. All is at a Stand—no Buyers—a few more Arrivals, or Captures by the Enemy will turn the Scale either Way. The Disputes about our Commissioners abroad, have taken up much of the Time of Congress, which many think might have been more usefully spent in devising Ways & Means to restore publick Credit. There was a Question to call them all Home, & send out a new Sett. Then it was devided, & they were taken singly. Dr Franklin was confirm’d by a very small Majority of those who dislike Mr Deane. The Fate of the others is not yet known—No authentick Accounts from Carolina, tho’ there are many Reports. I am with the greatest Respect & Regard Dr Sir, Your most Obedt & Obliged Hbble Ser.
Jos: Reed
P.S. The Proposition of offering a Reward for Indian Prisoners & a less one for Scalps of Indians only is revived. We shall do nothing on it without your Advice. I fear we shall be forced into it whether we like it or not.
